Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 1 of 8




                                IN THE UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT OF
                                           FLORIDA

                                    CASE NO.: 19-cv-62947-RKA

   HORACIO ALCIDES TIERNO COPIOLI and
   MARGARET LAUER

           Plaintiffs,

   vs.

   COURTYARD HOMES AT THE GROVE
   MAINTENANCE ASSOCATION, INC., TROY’S
   PROPERTY MANAGEMENT GOUP, LLC d/b/a TPMG
   And GRADY LEGAL, P.A.

           Defendants.
                                          /
                         ANSWER AND AFFIRMATIVE DEFENSES

         DEFENDANT, GRADY LEGAL, PA files this Answer and Affirmative Defenses and
  states as follows:
                                            ANSWER
         1. This paragraph contains a recitation of law. No answer is required.
         2. This paragraph contains a recitation of law. No answer is required.
         3. This paragraph contains a recitation of law. No answer is required.
         4. This paragraph contains a recitation of law. No answer is required.
         5. This paragraph contains a recitation of law. No answer is required.
         6. This paragraph contains a recitation of law. No answer is required.
         7. Without knowledge, therefore denied and Defendant demand strict proof thereof.
         8. This paragraph contains a recitation of law. No answer is required.
         9. This paragraph contains a recitation of law. No answer is required.
         10. This paragraph contains a recitation of law. No answer is required.
         11. Denied.
         12. This paragraph contains a recitation of law. No answer is required.
         13. This paragraph contains a recitation of law. No answer is required.
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 2 of 8



        14. This paragraph contains a recitation of law. No answer is required.
        15. This paragraph contains a recitation of law. No answer is required.
        16. This paragraph contains a recitation of law. No answer is required.
        17. This paragraph contains a recitation of law. No answer is required.
        18. Admitted for jurisdictional purposes only.
        19. Admitted for jurisdictional purposes only.
        20. Admitted.
        21. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        22. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        23. Admitted
        24. Denied
        25. Denied
        26. Admitted to the extent that the language is contained on a webpage. But denied to any
           inference that this establishes Defendant as a debt collector.
        27. Denied.
        28. Denied
        29. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        30. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        31. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        32. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        33. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        34. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        35. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        36. Admitted to the extent that Plaintiff was routinely late on maintenance and assessment
           payments to the Association. Denied as to all other inference contained therein and
           Defendant demands strict proof thereof.
        37. Denied
        38. Denied.
        39. Denied
        40. Admitted that Grady Legal, PA acted as an agent but denied as to all other inference
           contained therein.
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 3 of 8



        41. Admitted that Grady Legal, PA acted as an agent for Courtyard Homes at the Grove
           Maintenance Association, Inc. and provided information from Courtyard Homes at the
           Grove Maintenance Association’s property manager, TPMG.
        42. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        43. This paragraph is illegible on Defendant’s copy and therefore, Defendant cannot
           formulate response. Page 12 of the Complaint which contains this paragraph is
           attached hereto.
        44. This paragraph is illegible on Defendant’s copy and therefore, Defendant cannot
           formulate response. Page 12 of the Complaint which contains this paragraph is
           attached hereto.
        45. This paragraph is illegible on Defendant’s copy and therefore, Defendant cannot
           formulate response. Page 12 of the Complaint which contains this paragraph is
           attached hereto.
        46. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        47. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        48. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        49. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        50. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        51. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        52. Denied.
        53. Admitted
        54. The exhibit speaks for itself therefore no response is required.
        55. Denied. Plaintiff was routinely late on making maintenance and assessment payments.
        56. The exhibit speaks for itself therefore no response is required.
        57. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        58. Denied.
        59. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        60. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        61. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        62. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        63. Without knowledge and therefore denied. Defendant demands strict proof thereof.
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 4 of 8



        64. Without knowledge and therefore denied. Defendant demands strict proof thereof.
        65. The exhibit speaks for itself therefore no response is required.
        66. The exhibit speaks for itself therefore no response is required.
        67. Denied
        68. The exhibit speaks for itself therefore no response is required.
        69. The exhibit speaks for itself therefore no response is required.
        70. Denied that Plaintiff called Defendant. Admitted that emails were exchanged with a
           Margaret Lauer.
        71. Denied.
        72. Admitted in part and Denied to all other inferences raised in this allegation. Plaintiff
           was routinely and repeatedly late in making maintenance and assessment payments.
        73. Denied.
        74. Admitted that attorney fees and costs were due for collection activities as Plaintiff was
           routinely late on making maintenance and assessment payments.
        75. Denied to the extent that Plaintiff is alleging that nothing was due when, in fact, there
           was a balance due as Plaintiff was routinely late in making maintenance and assessment
           payments.
        76. Admitted to the extent that Courtyard Homes at the Grove Maintenance Association,
           Inc. filed a foreclosure complaint. Denied as to any inference that Grady Legal, PA
           was also a party to the foreclosure.
        77. Without knowledge and therefore denied. Defendant demands strict proof thereof.
                                                    Count I
        78. This paragraph incorporates prior paragraphs, therefore, no response is required.
        79. Denied.
        80. Denied
        81. Denied
        82. Denied
        83. Denied
        84. Denied
        85. Denied
        86. Denied
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 5 of 8



        87. Denied as to any allegation that Grady Legal, PA violated FDCPA. Without knowledge
           and therefore denied. Defendant demands strict proof thereof.
        88. Denied
        89. Denied
        90. Admitted
        91. Denied
        92. Denied
        93. Denied
        94. Denied in part.     Plaintiff was routinely late on all maintenance and assessment
           payments.
        95. Denied as to any allegation that Grady Legal, PA violated FDCPA. Without knowledge
           and therefore denied. Defendant demands strict proof thereof.
           WHEREFORE, Defendant, Grady Legal, PA requests that this Honorable Court enter
        judgment in favor of Grady Legal, PA and award attorney fees and costs and any other
        relief this Court deems just and proper.
                                                   COUNT II
        96. This paragraph incorporates prior paragraphs, therefore, no response is required.
        97. Denied.
        98. Admitted as to the November 27, 2018 letter but Denied as to all other allegations
           contained therein.
        99. Admitted as to the January 14, 2019 letter but denied as to all other allegations
           contained therein.
        100.   Denied.
        101.   Denied.
        102.   Denied.
        103.   Denied.
        104.   Without knowledge and therefore denied. Defendant demands strict proof thereof.
        105.   Without knowledge and therefore denied. Defendant demands strict proof thereof.
        106.   Denied
        107.   Denied.
        108.   Without knowledge and therefore denied. Defendant demands strict proof thereof.
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 6 of 8



             WHEREFORE, Defendant, Grady Legal, PA requests that this Honorable Court enter
         judgment in favor of Grady Legal, PA and award attorney fees and costs and any other
         relief this Court deems just and proper.
         109.    This is a demand for jury trial and not response is necessary.


                                    AFFIRMATIVE DEFENSES
                                FIRST AFFIRMATIVE DEFENSE
                                        (NO STANDING)
         As its First Affirmative Defense, Defendant submits that Margaret Lauer does not have
  standing to assert any violations of the FDCPA or FCCPA as Defendant did not attempt to collect
  a debt from her. She is not considered a debtor for the purposes of either FDCPA or FCCPA.
  Further, Ms. Lauer did not have a consumer debt as defined by the FDCPA or FCCPA


                              SECOND AFFIRMATIVE DEFENSE
                                     (BONA FIDE ERROR)
         As its Second Affirmative Defense, Defendant submits that any incorrect figure was a bona
  fide error. Defendant has reasonable processes in place to identify such errors and any error was
  made in good faith. Defendant relies upon information provided by TPMG and reasonably relied
  upon information provided of the amounts that are due.


                                THIRD AFFIRMATIVE DEFENSE
                                      (AGENT RELIANCE)
         As its Third Affirmative Defense, Defendant submits that it is the agent of the Courtyard
  Homes at the Grove Maintenance Association, Inc. (“Association”) and relies upon the
  Association’s property manager for amounts due on accounts. Grady Legal, Inc. reasonably relied
  upon the amounts provided by TPMG in the preparation of all correspondence to Horacio Alcides
  Tierno Copioli.


                              FOURTH AFFIRMATIVE DEFENSE
                             (FAILURE TO DISPUTE THE DEBT)
         As its Fourth Affirmative Defense, Defendant submits that Plaintiff failed to dispute the
  debt within thirty (30) days of the correspondence. Such failure to timely dispute the debt, raises
  an inference that the Debt is valid.
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 7 of 8



                                 FIFTH AFFIRMATIVE DEFENSE
                           (DEFENDANT IS NOT A DEBT COLLECTOR)
         As its Fifth Affirmative Defense, Defendant submits that it is not a debt collector as defined
  by the FDCPA and FCCPA. Defendant does not routinely engage in the collection of debts as part
  of its law practice and as such, is not subject to the provisions of FDCPA and FCCPA.


                                  SIXTH AFFIRMATIVE DEFENSE
                                        (UNCLEAN HANDS)
         As its Sixth Affirmative Defense, Defendant submits that Plaintiff has unclean hands.
  Plaintiff was required to pay all quarterly maintenance dues within the first fifteen days of the
  quarter. Plaintiff was routinely late and under applicable Florida law, when there is a balance, any
  payments would first be applied to interest, late fees, attorney fees and costs. As such, even if an
  amount was not credited, Plaintiff would still have had a balance subject to collections.
                                 SEVENTH AFFIRMATIVE DEFENSE
                                             (BAD FAITH)
         As its Seventh Affirmative Defense, Defendant submits that Plaintiffs’ action was brought
  in bad faith. First, Margaret Lauer was never contacted to collect a debt, had not incurred a
  consumer debt and as such, cannot maintain any violations of the FDCPA or FCCPA against her.
  Second, Plaintiffs knew that they were routinely late in their maintenance payments to the
  Association which subjected them to late fees, interest, and attorney fees and costs.
         WHEREFORE, Defendant requests that this Honorable Court enter judgment in favor of
  the Defendant, award attorney fees and costs, and any other relief this Court deems just and proper.

                                                __/s/ Jacqueline A. Grady___________________
                                                Jacqueline A. Grady
                                                FBN 635871
                                                Grady Legal, PA
                                                1645 SE 3rd Ct.
                                                Suite 204
                                                Deerfield Beach, FL 33441
                                                jackie@gradylegal.com
                                                754.333.0313
Case 0:19-cv-62947-RKA Document 11 Entered on FLSD Docket 01/15/2020 Page 8 of 8



                                     CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served by CM/ECF
  on January 15, 2020 on all counsel or parties of record on the Service List below.

                                               __/s/ Jacqueline A. Grady___________________
                                               Jacqueline A. Grady
                                               FBN 635871
                                               Grady Legal, PA
                                               1645 SE 3rd Ct.
                                               Suite 204
                                               Deerfield Beach, FL 33441
                                               jackie@gradylegal.com
                                               754.333.0313

                                          SERVICE LIST


  Gregory Light, Esq.                                    Diran V. Seropian
  Light & Gonzalez, PLLC                                 Gary R. Shendell
  8751 W. Broward Blvd. #209                             SHENDELL & POLLOCK, P.L.
  Plantation, FL 33324                                   Attorneys for Courtyard Homes
  service@lightgonzalezlaw.com                           2700 North Military Trail - Suite
  754-900-6545
                                                         150
                                                         Boca Raton, Florida 33431
                                                         Phone: (561) 241-2323:
                                                         gary@shendellpollock.com
                                                         diran@shendellpollock.com
                                                         britt@shendellpollock.com
